UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-166171 Respect Your Universe, Inc. (Exact name of registrant as specified in its charter) Nevada 68-0677944 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 818 North Russell Street, Portland, OR (Address of principal executive offices) (Zip Code) 1-888-455-6183 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yesý No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesý No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:51,222,128 shares of common stock as of May 9, 2013 RESPECT YOUR UNIVERSE, INC. FOR THE THREE MONTHS ENDED MARCH 31, 2013 INDEX TO FORM 10-Q PART I Page Item 1 Condensed Financial Statements (Unaudited) 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosures About Market Risk 26 Item 4 Controls and Procedures 26 PART II Item 1 Legal Proceedings 27 Item 1A Risk Factors 27 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3 Defaults Upon Senior Securities 27 Item 4 Mine Safety Disclosures 27 Item 5 Other Information 27 Item 6 Exhibits 27 Signatures 28 2 PART I Item 1 Financial Statements RESPECT YOUR UNIVERSE, INC. CONDENSED BALANCE SHEETS UNAUDITED March 31, 2013 December 31, 2012 ASSETS Current assets Cash $ $ Due from factor, net Accounts receivable, net Inventory, net Deposits Prepaid expenses Other current assets Total current assets Property and equipment, net Other assets Intangible assets, net Deposits Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable - related party - Current portion of capital lease Total current liabilities Other liabilities Capital lease Total other liabilities Stockholders’ equity Common stock, $0.001 par value, 500,000,000 shares authorized; 51,034,628 and 51,034,628 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed financial statements. 3 RESPECT YOUR UNIVERSE, INC. CONDENSED STATEMENTS OF OPERATIONS UNAUDITED Three Months Ended March 31, 2013 March 31, 2012 Revenue $ $ Cost of goods sold Gross profit Operating expenses Selling and marketing Product creation - Product creation - related party - General and administrative Total operating expenses Net loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) #REF! Weighted average number of common shares outstanding during the period - basic and diluted See accompanying notes to condensed financial statements. 4 RESPECT YOUR UNIVERSE, INC. CONDENSED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) UNAUDITED Total Common Stock, $0.001 Par Value Additional Accumulated Stockholders' Shares Amount Paid in Capital Deficit Equity Balance, January 1, 2013 $ $ $ ) $ Issuance of common stock and warrants for cash ($0.50/share), net of offering costs of $72,145 - Share-based compensation - stock ($0.52/share) 94 - Share based compensation - options - - - Share based compensation - warrants - - - Net loss - quarter ended March 31, 2013 - - - ) ) Balance, March 31, 2013 ) See accompanying notes to condensed financial statements. 5 RESPECT YOUR UNIVERSE, INC. CONDENSED STATEMENTS OF CASH FLOWS UNAUDITED Three Months Ended March 31, 2013 March 31, 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Share-based compensation expense - stock Share-based compensation expense - options Share-based compensation expense - warrants Loss on disposal of fixed assets - Changes in operating assets and liabilities Due from factor, net ) ) Accounts receivable, net ) - Inventory ) ) Deposits ) Prepaid expenses Other current assets ) Accounts payable and accrued liabilities ) Accounts payable - related party ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment ) ) Acquisition of intangible assets ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of loans payable - related party - ) Payments on capital lease obligations ) ) Proceeds from issuance of common stock and warrants Offering costs ) ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash - beginning of period Cash - end of period $ $ Supplemental Disclosure of Cash Flow Information Cash paid during the period for: Interest $ $
